CATHODE ACTIVE MATERIAL FOR LITHIUM SECONDARY BATTERY, AND LITHIUM SECONDARY BATTERY COMPRISING CATHODE INCLUDING CATHODE ACTIVE MATERIAL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 5/19/2021:
Claims 1 and 16 have been amended; claim 14 has been cancelled. No new matter has been entered.
Previous rejections under 35 USC 112(b) and 103 have been withdrawn.
Claims 7-13 have been rejoined. Claim 6 has also been rejoined and amended via Examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Ehresmann on 6/1/2021.

The application has been amended as follows: 
6.    (Currently amended) 

The cathode active material of claim 1,
wherein the secondary particle comprises the radial arrangement structure in which the primary particles are aligned such that a (003) plane of each of the primary particles is perpendicular to an outermost plane of the secondary particle, and
.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-5 and 14-16 were rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite. Claims 1-5 and 14-16 were rejected under 35 U.S.C. § 103 as being unpatentable over Itou et al. (U.S. Patent No. 8,728,666), Cho et al. (U.S. Patent Application Publication No. 2015/0243971), Paulsen et al. (U.S. Patent No. 9,614,226) and Kim et al. (U.S. Patent Application Publication No. 2018/0026268).
Claim 1 has been amended to recite, “a pore size,” “an inner portion,” and “an outer portion,” and claim 16 is amended to recite “a porosity” to correct for antecedent basis. As such, the rejections under 35 USC 112(b) have been withdrawn.
Claim 1 has been amended herein to further recite, “wherein the fluorine of the lithium fluoride-based compound is included in an amount of about 0.2 parts by weight to about 1 parts by weight based on 100 parts by weight of the nickel-based active material.” This amendment is supported at least by, for example, paragraph [0042] of the present application as originally filed, which states (emphasis added), “[t]he fluorine or the lithium fluoride-based compound may be included in an amount in a range of about 0.01 parts by weight to about 1 part by weight based on 100 parts by weight of the nickel-based active material.”
As discussed in the interview held on April 21, 2021, neither Cho, Paulsen nor Kim teach wherein the fluorine of the lithium fluoride-based compound is included in an amount of about 0.2 parts by weight to about 1 parts by weight based on 100 parts by weight of the nickel-based .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729